                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JONATHAN K. BANKS,                                       CIVIL ACTION
               Plaintiff,

              v.

JAMES OWENS, MEGHAN BACHMAN,                             NO. 17-5423
KENNETH D. KLEINMAN, RICHARD D.
RABENA, FRANKLIN INSTITUTE, ADA
ALLISON BORGATTI, ADA ERIN
O’BRIEN AND ADA ERIKA WEVODAU,
               Defendants.

                                         ORDER

       AND NOW, this 28th day of November, 2018, upon consideration of Defendants’

Motions to Dismiss the Third Amended Complaint (ECF Nos. 42, 43, 44, 45, and 47), and

Plaintiff’s responses thereto (ECF Nos. 48, 49, 50, 52, and 59), IT IS ORDERED that the

Motions are GRANTED. The Third Amended Complaint (ECF No. 41) is DISMISSED WITH

PREJUDICE.

                                                  BY THE COURT:


                                                  /s/ Wendy Beetlestone

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
